Appellant was convicted of the offense of fraudulently altering a genuine instrument, and sentenced to seven years in the penitentiary.
The facts in this case are almost the same as proved in the case of Mason v. The State, 31 Texas Criminal Reports, 306, which practically settles all law questions that are raised in this, and which decision we see no reason to disturb. *Page 98 
The only question that need be considered is the one going to the sufficiency of the evidence to sustain the conviction. The draft alleged to be fraudulently altered was retained by appellant after he failed to pass it upon the bank of G.N. Dilworth, so the State was compelled to resort to secondary evidence of the fact. It was proved by the cashier of the Galveston bank, that upon the 9th day of January, 1892, he issued, as assistant cashier, a draft numbered 20,481, on Dilworth's bank for $25, and issued no other draft on that day on Dilworth's bank of that number or amount, and that he never issued one for $2500. By Dilworth the State proved, that he declined to pay the draft presented by appellant on the 15th of January, 1892, until he could telegraph to Galveston, but took the date, number, and amount of the draft; that he did not then know the signature of Bergeron, the cashier, but now knows it, and it was the same signature he saw on the instrument; that the draft was a printed form of the bank, with the number 20,481 printed thereon, while the amount was both written and punched. The State further proved by Bergeron, that the draft he issued had the figures 25 punched on it with a machine used for that purpose; that from experiments witness knows that the figures could be raised so as not to be readily detected. By George Schleicher, a cashier in the bank of Otto Buchel, at Cuero, the State proved, that on January 13, 1892, defendant presented a draft on his bank for $2000, drawn by W. L. Moody Co., of Galveston, which he cashed. This draft had the figures (as is usual with such drafts) punched with a perforating machine, but a close examination with a magnifying glass revealed the fact that the two additional cyphers were made with a different machine; the draft, as originally drawn, being for $20 only, and it was raised to $2000.
Appellant's contention is, that the testimony proves that the check on which he was indicted may have been entirely forged and not fraudulently altered. While it would have been better to have added a count for forgery, we can not say that the jury did not have evidence sufficient to reasonably satisfy them that the draft was raised. It was shown to be on a bank check on a printed form, with its consecutive number printed thereon, with the amount written and punched; also that the method of raising was feasible, and not readily detected. A draft actually cashed by appellant was proved to be so manipulated. It was certainly far more reasonable to suppose, that in carrying out their plan of buying small checks of $20 and $25 on inland banks, and raising them, appellant and his partner pursued the plan of raising them by adding ciphers, rather than to carry around a printing press, and probably vignettes of the bank paper they were forging. The judgment is affirmed.
Affirmed.
Judges all present and concurring. *Page 99 
                    ON MOTION FOR REHEARING.